IN THE UNITED STATES COURT OF APPEALS
                       FOR THE FIFTH CIRCUIT



                           No. 98-60384
                         Summary Calendar



ROSA ELVIRA VALDEZ-HERNANDEZ,

                                          Petitioner,

versus

IMMIGRATION AND NATURALIZATION SERVICE,

                                          Respondent.

                        - - - - - - - - - -
                  Petition for Review of an Order
                of the Board of Immigration Appeals
                        BIA No. A70-643-534
                        - - - - - - - - - -

                           May 12, 1999

Before JOLLY, SMITH, and WIENER, Circuit Judges.

PER CURIAM:*

     Rosa Elvira Valdez-Hernandez petitions for review of the

Board of Immigration Appeals’ decision dismissing her appeal from

the immigration judge’s decision to deny her application for

asylum and for a withholding of deportation.   She argues that the

Board erred by determining that she did not have a well-founded

fear of future persecution by the guerillas in El Salvador.    We

have reviewed the record and the briefs and determine that the

Board’s decision is supported by substantial evidence.   See


     *
        Pursuant to 5TH CIR. R. 47.5, the court has determined
that this opinion should not be published and is not precedent
except under the limited circumstances set forth in 5TH CIR.
R. 47.5.4.
                          No. 98-60384
                               -2-

Carbajal-Gonzalez v. INS, 78 F.3d 194, 197 (5th Cir. 1996).   The

petition for review is DENIED.